Exhibit 10.6

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
March 7, 2011, is entered into by and among Excel Trust, Inc., a Maryland
corporation (the “REIT”), Excel Trust, L.P., a Delaware limited partnership (the
“Operating Partnership”), and James Y. Nakagawa (the “Executive”).

WHEREAS, the REIT and the Operating Partnership (collectively, the “Company”)
and the Executive are parties to that certain Employment Agreement (the
“Original Agreement”) effective as of the Effective Date (as defined in the
Original Agreement).

WHEREAS, the Company and the Executive desire to amend the Original Agreement on
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1. Section 4(a)(iv) of the Original Agreement. Section 4(a)(iv) of the Original
Agreement is hereby amended to read as follows:

“(iv) (A) On the Date of Termination, one hundred percent (100%) of the
Executive’s outstanding unvested Stock Awards (as defined below) that were
granted to the Executive on the Effective Date (the “IPO Awards”) shall become
immediately vested and exercisable in full.

(B) On the Date of Termination, the vesting and/or exercisability of the
Executive’s outstanding unvested Stock Awards (other than performance-based
vesting Stock Awards and the IPO Awards) shall be accelerated as to the number
of shares subject to such awards that would vest over the twelve (12) month
period following the Date of Termination had Executive remained continuously
employed by the Company during such period.

(C) In the event the Date of Termination occurs within eighteen (18) months
following the occurrence of a Change in Control (as such term is defined in the
Company’s 2010 Equity Incentive Award Plan as in effect on the Effective Date),
on the Date of Termination, one hundred percent (100%) of the Executive’s
outstanding unvested Stock Awards (including performance-based vesting awards
and the IPO Awards) shall become immediately vested and exercisable in full.

(D) For purposes of this Agreement, “Stock Awards” means all stock options,
restricted stock and such other equity awards granted pursuant to the Company’s
stock equity incentive plans (or awards substituted therefore covering the
securities of a successor company).



--------------------------------------------------------------------------------

2. Miscellaneous. This Amendment shall be and is hereby incorporated in and
forms a part of the Original Agreement. All other terms and provisions of the
Original Agreement shall remain unchanged except as specifically modified
herein. This Amendment may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument. This Amendment shall be governed by and
construed in accordance with the laws of the State of California, without
reference to principles of conflict of laws. The captions of this Amendment are
not part of the provisions hereof and shall have no force or effect. This
Amendment may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

3. Right to Advice of Counsel. The Executive acknowledges that he has the right
to, and has been advised to, consult with an attorney regarding the execution of
this Agreement and any release hereunder; by his signature below, the Executive
acknowledges that he understands this right and has either consulted with an
attorney regarding the execution of this Agreement or determined not to do so.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

EXCEL TRUST, INC. By:  

     /s/ Spencer G. Plumb

Name:  

Spencer G. Plumb

Title:  

President and Chief Operating Officer

EXCEL TRUST, L.P.

By:        Excel Trust, Inc., its general partner

By:  

     /s/ S. Eric Ottesen

Name:  

S. Eric Ottesen

Title:  

  Senior Vice President, General Counsel

  and Secretary

    /s/ James Y. Nakagawa

James Y. Nakagawa